Citation Nr: 1519008	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic migraine headaches.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a low back disorder has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The issue of entitlement to a higher initial rating for posttraumatic migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.
 
3.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, November 2009, June 2010, and October 2011 letters, sent prior to the initial unfavorable decisions issued in March 2012 and July 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2012 and June 2012 with respect to his claimed left knee and skin disorders, respectively.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Knee Disorder

The Veteran is seeking entitlement to service connection for a left knee disorder which he attributes to his active military service.

The Veteran's service records reveal that he served on active duty from November 1968 to October 1971.  Other than noting a skin laceration at the left patella in 1969, his service treatment records are negative for any complaints, treatment, or a diagnosis of a left knee disorder during service.  In particular, his October 1968 entrance examination and his October 1971 separation examination indicated that his lower extremities were normal.  Likewise, x-rays taken during service were negative for any abnormalities of the left knee.

The Veteran's post-service private medical records are also completely silent for any complaints, treatment, or diagnosis of any left knee disorder.

At his February 2012 VA joints examination, the Veteran reported that he injured his knee while on active duty in November 1969.  He also reported that the injury resulted in a laceration to his left patella and that he now experiences aching pain in his left knee joint due to arthritis.  X-rays taken during the examination showed evidence of minimal degeneration of the left knee joint.  The VA examiner reviewed the Veteran's service treatment records and claims file, and then provided a diagnosis of degenerative arthritis of the left knee.  The examiner opined that the Veteran's current left knee disorder was "less likely than not" incurred in or caused by his left knee laceration noted in his service treatment records.  In support of this opinion, the examiner indicated that the Veteran's recent x-rays showed minimal degeneration of the left knee joint and that his service treatment records were negative for any in-serivce left knee joint injury.  The examiner also indicated that the Veteran's 1969 in-service left patella skin laceration was only superficial in nature and did not involve his left knee joint.

Based on a longitudinal review of the record, the Board concludes that the service connection is not warranted for the Veteran's left knee degenerative arthritis.  The Veteran's service treatment records are silent regarding any complaints of or treatment for a left knee disorder, other than a superficial laceration, and the earliest post-service complaint of any left knee disorder was not shown until 2009 when the Veteran filed his claim for service connection, with a diagnosis first noted in 2012, over 40 years after the Veteran's discharge from the service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Moreover, the Board finds the February 2012 medical opinion provided by the VA examiner is highly probative regarding the relationship between the Veteran's current left knee disorder and his military service.  In particular, the VA examiner noted that the Veteran had only sustained a superficial laceration to his left knee patella in November 1969 and that his current left knee disorder, diagnosed as degenerative arthritis of the left knee, was "less likely than not" incurred in or caused by that in-service left knee laceration.  The examiner based this opinion on the fact that the Veteran's service treatment records were negative for any left knee joint injury during service and because the left patella skin laceration in November 1969 was only superficial in nature and did not involve his left knee joint.  The Board places high probative value on this medical opinion evidence because the VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Furthermore, to the extent that the Veteran has alleged that his current left knee disorder is related to his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes, however, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service superficial laceration to the left knee.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Veteran's statements as to the relationship between his left knee disorder and his military service are not within the realm of knowledge of a layperson.  Rather, the nature of arthritis is a complex question that requires expertise.  In this regard, the diagnosis and determination of the etiology of arthritis concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests, to include X-rays.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his left knee disorder no probative weight.

Furthermore, the Board finds that presumptive service connection for arthritis of the left knee as a chronic disease is not warranted.  In this regard, such was not diagnosed in service and, moreover, the Veteran has not alleged a continuity of knee symptomatology since service.  Furthermore, the first diagnosis of such disorder was in February 2012, when the VA examiner noted that the Veteran's recent x-rays showed only minimal degeneration of the left knee joint.  Consequently, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, for the chronic disease of arthritis of the left knee is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for such claimed disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Skin Disorder

The Veteran is also seeking entitlement to service connection for a skin disorder, diagnosed as folliculitis, which he contends is related to his military service, including in-service exposure to herbicides.

Initially, the Board finds that folliculitis is not presumptively linked to herbicide exposure under the applicable regulations.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  However, as previously stated, the United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, 34 F.3d at 1042.  Accordingly, for service connection to be granted there must be competent evidence of a nexus between the Veteran's folliculitis and his military service. 
 
The Veteran's military service records are negative for any evidence of skin disability.  His October 1971 separation examination noted that his skin was normal. 

The Veteran's post-service private medical records are also completely silent for any complaints, treatment, or diagnosis of any skin disorder.

At his June 2012 VA skin disease examination, the Veteran reported that the sores/lesions first manifested two to three years ago on his arms but eventually spread to his legs.  He described the sores as a recurrent "pimple-like thing that will pop."  He also indicated that he had no history of this type of skin condition while in service.  After reviewing the claims file, the VA examiner performed an in-person evaluation of the Veteran's skin.  The examiner found scattered lesions on the arms and legs but no pustules because the Veteran had "squeezed or popped" all of the lesions.  The examiner found lesions in various stages of healing, ranging from small areas of superficial erythema of near completely healed lesions to areas of superficial desquamation from recent scratching or squeezing of the pustules in which the follicular orifice was visible in the central area of the lesions.  The examiner noted that the size of the lesions ranged from approximately two to eight millimeters in diameter but that there were no signs of scarring or secondary infection.  The examiner found no lesions on the Veteran's exposed skin area and that less than five percent of the Veterans total skin surface area was affected by the lesions.  Based on an evaluation of the Veteran, the examiner provided a diagnosis of folliculitis and noted that it was being treated with topical medication.  The examiner opined that the Veteran's folliculitis was "less likely than not" incurred or caused by his military service because there was no credible medical data demonstrating a relationship between folliculitis and prior exposure to Agent Orange herbicides.

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's folliculitis.  His service treatment records do not show any complaints of, or treatment for, a skin disorder, and the earliest post-service complaint of any skin disorder was not shown until 2009 when the Veteran filed his claim for service connection, with a diagnosis first noted in 2012, over 40 years after the Veteran's discharge from the service.  See Mense, supra.  Furthermore, in an October 2011 statement, the Veteran himself reported that his skin condition first appeared in 1991, which is still approximately 20 years after his separation from service.  Id.  

Moreover, the Board finds the June 2012 medical opinion provided by the VA examiner is highly probative regarding the relationship between the Veteran's current skin disorder and his military service because the VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri, supra.

Furthermore, to the extent that the Veteran has alleged that his current skin disorder is related to his military service, to include his acknowledged herbicide exposure, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno, supra; Jandreau, supra.  The Board notes, however, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service herbicide exposure.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  Jandreau at 1377 (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Veteran's statements as to the relationship between his skin disorder and his military service, to include his in-service herbicide exposure, are not within the realm of knowledge of a layperson.  Rather, while the Veteran is certainly competent to report the presence and onset of a skin disorder, the etiology of such concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the dermatological system and the impact of chemicals on the skin.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his skin disorder no probative weight.

Therefore, the Board finds that a skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.  Consequently, service connection for such claimed disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.


REMAND

Regarding the remaining claim on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his migraine headaches.  In this regard, the Board observes that he was last examined by VA in February 2012.  Thereafter, in a November 2012 statement, the Veteran reported that such headaches were increasing in frequency, his medication did not help, and he believed that such warranted a higher rating.  Furthermore, in March 2013, the Veteran indicated that his headaches occurred more often.  Therefore, as the evidence suggests that the Veteran's migraine headache symptomatology may have increased in severity since the February 2012VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his migraine headaches.  Thereafter, any identified records  should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his migraine headaches.  After securing any necessary authorization from him, obtain all identified treatment records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected posttraumatic migraine headaches.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

Based on the examination results and a longitudinal review of the evidence of record, including the relevant medical records and the Veteran's statements, the examiner must describe the frequency and duration of the Veteran's posttraumatic migraine headaches and any manifestations of those migraine headaches.  The examiner must note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact. 

A complete rationale for all opinions must be provided.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


